Citation Nr: 1600448	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for residuals, left hamstring strain (claimed as a left knee disorder).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to knee and back disorders.

5.  Entitlement to an evaluation in excess of 10 percent for residuals of a left wrist fracture, carpal navicular bone.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an October 2014 decision, the Board reopened and granted the claim for service connection for PTSD and reopened and remanded the claims for service connection for a right knee disorder and a low back disorder, as well as the request to reopen the claim for service connection for a left knee disorder, the claim for service connection for a psychiatric disorder other than PTSD, and the claim for a higher evaluation for the left wrist disability, for further development.  The RO effectuated the Board's decision as to the PTSD claim in a December 2014 rating decision.  Based on the foregoing, the issues in appellate status are as stated above.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the Agency of Original Jurisdiction (AOJ) and the complete version of the September 2015 VA mental health examination report.

The claims file shows that the Veteran filed a June 2015 Declaration of Status of Dependents with the AOJ.  The Veteran and his agent are hereby notified that filing a claim with the AOJ requires the submission of a claim on a VA-prescribed form.  38 C.F.R. § 3.1, 3.155 (2015)

The reopened service connection claim for a left knee disorder and the remaining service connection and increased evaluations claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied service connection for residuals, left hamstring strain (claimed as a left knee disorder).  The Veteran did not perfect an appeal within the applicable time period.

2.  The evidence received since the August 2000 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision denying service connection for residuals, left hamstring strain (claimed as a left knee disorder) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

2.  The evidence received since the August 2000 rating decision is new and material as to the claim for service connection for residuals, left hamstring strain (claimed as a left knee disorder), and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  In an August 2000 rating decision, the RO denied the Veteran's claim for service connection for residuals, left hamstring strain (claimed as a left knee disorder), finding that he did not have a currently diagnosed disability.  The Veteran expressed disagreement with this decision, but he did not perfect an appeal within the applicable time period.  Therefore, this decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

At the time of the August 2000 rating decision, the evidence of record included the Veteran's service treatment records, a May 2000 VA general medical examination report, a VA treatment record, and statements from the Veteran.  As part of the appeal development, the RO obtained updated VA treatment records and continued to deny the claim in the October 2002 statement of the case (SOC).  These records showed the Veteran's continued complaints of knee pain, but did not contain a diagnosis of a left knee disorder.  

The evidence received since the August 2000 rating decision includes the Veteran's October 2009 written statement as to the nature of his knee problems.  Interpreting this statement in the light most favorable to the Veteran, the Board finds that it serves as an allegation that his left knee problems worsened since the May 2000 VA examination potentially showing a current disability; that examination showed that he did not have a currently diagnosable left knee disorder.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This additional evidence relates to an unestablished fact necessary to substantiate the claim - a current disability.  The Board acknowledges that similar evidence was previously considered by the RO.  Nevertheless, considering the holding in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), this additional evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Indeed, the Veteran's statements appear to be the basis upon which the RO scheduled a new VA knees examination during the current appeal period.  This examination was conducted in August 2010.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a left knee disorder is reopened.



ORDER

New and material evidence having been received, the claim for service connection for residuals, left hamstring strain (claimed as a left knee disorder) is reopened.


REMAND

First, remand is required for the remaining psychiatric disorder claim to issue an SSOC.  In the September 2015 SSOC, the RO indicated that no action was required on this claim based on the findings of the VA examination that same month.  Nevertheless, in the absence of a full grant of the claim, to include service connection for all non-PTSD psychiatric disabilities, that determination is in direct conflict with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Second, remand is required for the left and right knee disorder, low back disorder, and left wrist disability claims because there may be outstanding, relevant VA and private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Here, the May 2010 VA left wrist and August 2015 VA spine examiners noted review of VA treatment records that are either incomplete in the record or not associated with the claims file.  In addition, recently acquired VA treatment records show that the Veteran has reported that he had a job physical and that he was completing paperwork for a police physical agility test.  See, e.g., September 2011 and February 2013 VA treatment records.  Given the nature of the Veteran's contentions as to these claims, he should be afforded an opportunity to provide or request that VA attempt to obtain any additional non-VA treatment records.

Third, remand is required for the low back disorder claim to obtain a clarifying VA medical opinion.  Specifically, the August 2010 VA examiner determined that it was less likely as not that the diagnosed lumbar disc herniation at L4-L5 and bulging disc at L5-S1 were caused by or a result of the Veteran's back pain reported on his service separation examination.  In so finding, the examiner indicated that although the Veteran reported this symptomatology at separation, he did not seek treatment for back pain during service, and he did not report a discernible incident that caused back pain except for lifting heavy guns and performing physical training.  He had worked for at least ten years as a correctional officer in a juvenile detention center, which required daily physical activities and frequent "take down" of inmates.  Thus, the examiner concluded that the process of aging and work-related hazards was more likely the cause of his back disorder.  This examination is inadequate because it is unclear if the examiner considered the complete factual history of the Veteran's back problems, including his reports of back pain during service, his reports of continuing back symptoms since service, and the nature of his post-service employment in providing the opinion.  See, e.g., October 2010 notice of disagreement (Veteran explained reason for not seeking in-service treatment and post-service work environment).

The Veteran was provided an additional VA examination in August 2015.  The VA examiner determined that the Veteran's current diagnosis of L4-L5 degenerative disc disease was not likely due to or the result of the history of back pain/paravertebral muscle tenderness in service (1999), did not have its onset in the year immediately following service, was not related to the Veteran's back pain in service, was not related to his participation in training and the carrying of heavy weaponry in service, and was not otherwise the result of a disease or injury in service.  In so finding, the examiner indicated that the in-service symptoms of lumbar strain noted at the time of the separation examination were, as per medical literature, self-limited and not causally related to degenerative vertebral or disc pathology.  The examiner noted that the Veteran enrolled in VA care in 2000 but did not report back pain concerns until 2002, at which time the back evaluation and x-rays were normal.  The evidence of record documented that in 2009, the Veteran experienced "acute on chronic" low back pain associated with new, additional symptomatology associated with L4-5 disc disease.  The examiner concluded that the medical literature does not support that sporadic, transient, self-limited symptoms of lumbar muscle strain cause or result in lumbar spine degenerative joint disease and/or degenerative disc disease.

On review, although the most recent VA examiner addressed questions related to the Veteran's current low back disorders, it is unclear if she considered the Veteran's complete factual history in providing the opinion.  For example, the May 2000 VA examination shows complaints of back pain.  The examiner also did not clearly address the L5-S1 bulging disc/degenerative disc disease diagnosis in the opinion.  In addition, an August 2009 chest x-ray report (shortly before the current claim) shows mild degenerative changes in the thoracic spine; however, it does not appear that either examiner addressed this finding.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's left and right knees, low back, and left wrist.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  A specific request must be made for any non-VA treatment the Veteran has received, including in connection with his employment.  See, e.g., VA treatment records from September 2011 (Veteran reported recent job physical) and February 2013 (Veteran completing paperwork for a police physical agility test).

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment for the Veteran's left and right knees, low back, and left wrist.  The request for VA treatment records should include, but not be limited to, a search for (1) the March 2009 and complete September 2009 VA treatment records referenced in the August 2015 VA spine examination/medical opinion report; (2) the August 5, 2009 emergency room visit for low back pain referenced in the x-ray report from that same day; and (3) the December 2009 VA hand clinic treatment record referenced in the May 2010 VA left wrist examination report.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After any additional records are associated with the claims file, obtain a clarifying opinion from the September 2015 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of all current low back disorders.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current low back disorders.

Second, for each diagnosed low back disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms and diagnoses therein.

In providing this additional opinion, the examiner must discuss: (1) medically known or theoretical causes of any current low back disorder and describe how the disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause; (2) the diagnosis of L5-S1 bulging disc/degenerative disc disease, in addition to the diagnosis of L4-L5 lumbar disc herniation/degenerative disc disease discussed in the September 2015 VA opinion; (3) the medical significance, if any, of the finding of mild degenerative changes in the thoracic spine in the August 2009 VA chest x-ray report; and (4) the Veteran's contention that his low back problems began as a progressive process during service, including as a result of participation in training and carrying of heavy weaponry.  See, e.g., December 1999 separation examination and report of medical history; May 2000 VA examination report; October 2010 notice of disagreement.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
5.  After any additional records are associated with the claims file, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining additional VA examinations or VA opinions for the left and right knee and left wrist disorder claims.

6.  The claims must then be readjudicated, including the claim for service connection for a psychiatric disorder other than PTSD.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


